Citation Nr: 1104111	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  05-16 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD), to include bipolar disorder, major 
affective disorder, borderline personality disorder, and 
schizophrenia.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran had active duty military service in the United States 
Navy from August 1964 to July 1967, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Veteran testified in October 2008 at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been reviewed and associated with 
the claims file.  This was claim was previously before the Board 
in April 2009.  At that time, the Board reopened the Veteran's 
claim for an acquired psychiatric disorder (other than PTSD), to 
include bipolar disorder, major affective disorder, borderline 
personality disorder, and schizophrenia and remanded the claim 
back to the RO for further development.  

As a final preliminary matter, the Board notes that, during the 
pendency of the appeal, the Veteran filed a claim for entitlement 
to service connection for posttraumatic stress disorder (PTSD) in 
October 2008.  The Veteran was sent VCAA notice on that issue in 
October 2008.  The Board acknowledged the Veteran's claim for 
service connection for PTSD at his April 2009 hearing and 
referred it to the RO for development.  From a review of the 
claims file, it appears that no further action has been taken on 
the Veteran's claim for entitlement to service connection for 
PTSD and, as such, the Board refers that issue to the RO for 
appropriate action.   



FINDINGS OF FACT

1.  The Veteran's bi-polar disorder was not noted on the service 
entrance examination.

2. Clear and unmistakable evidence demonstrates that the 
Veteran's bi-polar disorder existed prior to active duty service.

3.  The evidence is not clear and unmistakable that the Veteran's 
preexisting bi-polar disorder did not permanently increase in 
severity during service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, preexisting bi-polar 
disorder was aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA's notice 
requirements apply to all five elements of a service- connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Given the favorable 
disposition of the claim for service connection for an acquired 
psychiatric disorder (other than PTSD), to include bipolar 
disorder, major affective disorder, borderline personality 
disorder, and schizophrenia, the Board finds that all 
notification and development actions needed to fairly adjudicate 
this claim have been accomplished.

II.  Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and clear and 
unmistakable evidence demonstrates that the preexisting disorder 
was not aggravated.  38 U.S.C.A. § 1111.  38 C.F.R. § 3.304(b) 
states likewise, but also states "[o]nly such conditions as are 
recorded in examination reports are to be considered as noted."

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable (obvious or manifest) evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service. This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran contends, in essence, that he is entitled to service 
connection for an acquired psychiatric disorder because his 
preexisting acquired psychiatric (bi-polar disorder) worsened in 
service.  In this case, the Board finds that the Veteran's 
acquired psychiatric disorder was not "noted" on the service 
entrance examination for the Veteran's period of active duty 
service.  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court held that, when no preexisting condition is 
noted upon entry into service, a veteran is presumed to have been 
sound upon entry, and then the burden falls on the government to 
rebut the presumption of soundness.  The Federal Circuit Court 
held, in Wagner, that the correct standard for rebutting the 
presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) 
requires that VA show by clear and unmistakable evidence that (1) 
the veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
The Federal Circuit Court has recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

After a review of the evidence, the Board finds that there is 
clear and unmistakable (obvious and manifest) evidence that the 
Veteran's acquired psychiatric disorder (bi-polar disorder) pre-
existed service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A June 
2009 VA examination report shows that the Veteran reported having 
signs of mania in his teens.  The examiner found that the 
Veteran's bi-polar disorder had its onset in his teens and there 
was a 50 percent or greater probability that his psychiatric 
disorder had its onset prior to the Veteran joining the military 
service.  In addition, the Veteran reported that the first signs 
of mania started in his adolescence.  (See Written Social History 
by R.T. dated in March 1996).  

The Board further finds that the there is no clear and 
unmistakable evidence that the Veteran's preexisting acquired 
psychiatric disorder, identified as bipolar disorder, did not 
permanently increase in severity during service.  In this regard, 
the Veteran testified at his October 2008 Board hearing that 
there were two incidents in his military service that increased 
the severity of his condition.  One of the incidents occurred 
aboard the USS Shangri-La in the Caribbean when the Veteran felt 
he failed to warn or properly train a friend who ended up going 
overboard.  The other incident was when the Veteran's father 
passed away in 1967.  The Veteran indicated that he wandered 
around the Navy base aimlessly not knowing what to do for hours 
when he found out his father passed away.  He was seen by a 
physician who treated him and gave him sleeping medication.  (See 
undated VA form 21-4142).  In addition, the Veteran generally 
alleged that his inability to sleep during his military service 
aggravated his preexisting bi-polar disorder.  

The Veteran's lay testimony is corroborated by the evidence of 
record.  Service treatment records reflect that the Veteran 
underwent a neuropsychiatric evaluation in November 1966.  The 
record notes that the Veteran's neuropathic traits of childhood 
include bedwetting until age 6, nail biting, restlessness, and 
frequent fights.  The Veteran was diagnosed with an immature 
personality.  Service treatment records also reflect that the 
Veteran was having some personal problems in mid-1967.  A May 
1967 service treatment record notes that the Veteran reported 
that his "nerves were shot" and that he could not sleep and was 
unduly nervous.  The record also reflects that the Veteran asked 
to see a psychiatrist.  It was also noted that the Veteran was 
prescribed valium and lithium with results.  The physician 
reported that he "did not see need for a psychiatrist 
evaluation."

The June 2009 VA examiner documented that the Veteran stated that 
his inability to sleep while in the military aggravated his bi-
polar disorder.  The Veteran also acknowledged excessive alcohol 
use during his military service.  The examiner stated that the 
Veteran's psychiatric disorder permanently worsened during his 
military service though the examiner could not state whether such 
worsening was due to the natural progression of the disorder 
without resorting to mere speculation.  The examiner explained 
that the above mentioned opinions were derived from the 
examiner's clinical experience and expertise, a review of the 
Veteran's records, an extensive clinical interview of the Veteran 
and the current examination.  The examiner further stated that 
the Veteran meets the DSM-IV criteria for bi-polar.  He has been 
hospitalized and is currently being treated for bi-polar 
disorder.  Early signs of mania (bi-polar disorder) were noticed 
by the Veteran in his early teens.  His alcohol abuse was in part 
a self-medicating mechanism and eventually became a clinical 
disorder itself as evidence by his inpatient hospitalizations at 
the Salisbury VA medical center for substance abuse.  The 
examiner further opined that his review of the records does not 
indicate that the Veteran was taking psychiatric medications 
during his military service though he already had the disorder 
and he was also abusing alcohol during that time.  Hence, 
determining the nature of the worsening of his condition cannot 
be done without resorting to mere speculation.  

The Board notes that the VA examiner wrote that, without 
resorting to speculation, he could not state whether or not 
military service aggravated the Veteran's bi-polar disorder or if 
this was the natural progression of the disease process.  This is 
not an opinion, but a statement that an opinion cannot be 
rendered; therefore, it cannot be weighed against the claim as if 
it were negative evidence.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).

In light of the VA examiner's notations that Veteran's bi-polar 
disorder, which preexisted service, worsened during his military 
service and various VA and private treatment records and the June 
2009 VA examination showing the presence of an acquired 
psychiatric disorder, identified as bi-polar disorder, the Board 
cannot conclude that there was clear and unmistakable evidence 
that the Veteran's preexisting bi-polar disorder was not 
aggravated beyond the natural progression during the Veteran's 
period of service.  See Joyce v. Nicholson, 19 Vet. App. 36, 48-
53 (2005).

As the standard is clear and unmistakable evidence to rebut the 
presumption of sound condition at service entrance, the rule of 
resolving reasonable doubt in the Veteran's favor is not 
applicable in this case.  As a result, the Board finds that the 
Veteran's preexisting bi-polar disorder was aggravated by 
service, and the grant of service connection for an acquired 
psychiatric disorder, identified as bi-polar disorder, is 
warranted.











ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, identified as bi-polar disorder, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


